Citation Nr: 1759802	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), initially rated as 10 percent disabling prior to February 25, 2017, and 70 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel





INTRODUCTION

The Veteran had active duty in the Army from November 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In February 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration.  As noted in the February 2017 remand, the December 2014 Board decision denied an initial evaluation in excess of 10 percent for PTSD.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  By way of a March 2016 Memorandum Decision, the December 2014 decision denying an evaluation in excess of 10 percent for PTSD was set aside and remanded for further proceedings.  The Court specifically addressed the Board's failure to address the panic attacks experienced by the Veteran. 

During the pendency of the appeal, in a March 2017 rating decision, the RO granted an increased evaluation for PTSD to 70 percent disabling, effective February 25, 2017.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Before the Veteran's appeal was returned to the Board, a March 2017 rating decision granted entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), effective February 25, 2017.  The Board finds that this grant constitutes a full award of the benefits sought on appeal with respect to these claims.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of an earlier effective date for TDIU has been raised by the record in a November 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Prior to February 25, 2017, the Veteran's PTSD was manifested by panic attacks, failure to complete tasks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

2.  Beginning February 25, 2017, the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty and inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, and obsessional rituals which interfere with routine activities.


CONCLUSIONS OF LAW

1.  Prior to February 25, 2017, the criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R.     §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Beginning February 25, 2017, the criteria for an evaluation in excess of 70 for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations during the appeal period.  A review of the most recent VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions for the disorder consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the service-connected psychiatric disorder.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected psychiatric disorder since he was last examined in February 2017.  See 38 C.F.R. § 3.327(a) (2017).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2017); Barr, 21 Vet. App. at 312.

As noted above, the Board remanded this matter in February 2017.  The Board instructed the AOJ to provide an examination to address the current severity of the Veteran's service-connected PTSD, and to readjudicate the claim.  Subsequently, a VA examination was provided in February 2017, and his claims were readjudicated in a March 2017 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Disability Evaluations 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2017).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

PTSD

In May 2012, the RO assigned an initial 10 percent evaluation for PTSD under DC 9411, effective January 21, 2010.  In March 2017, the initial disability rating assigned to the Veteran's PTSD was increased to 70 percent, effective February 25, 2017. 

Under DC 9411, a 10 percent disability rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is warranted where there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2017).

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the United States Court of Appeals for Veterans Claims (Court) also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, with specific regard to the 70 percent rating, the Federal Circuit has recently held that such rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Prior to August 4, 2014, the nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, effective August 4, 2014, in part to substitute references to the DSM-5 for the DSM-IV.  However, the changes do not apply in this case because the Veteran's claim was certified to the Board prior to August 4, 2014.

Prior to February 25, 2017

In a March 2011 VA examination, the Veteran reported being married three times in the past.  The Veteran had a current girlfriend, but she threatened to leave him from time to time.  The Veteran had two sons, and he stated that they lived in town, but they were not a close family and he didn't even see them on holidays.  The Veteran stated that he was a lifetime member at a Veterans' organization, but he had never been to the organization itself.  The Veteran noticed that over the past couple years, it had become more difficult concentrating on the task at hand.  He would go 15 minutes on a current task, get frustrated, and start doing something else.  The Veteran would wait a couple days before going back to the original task.  The Veteran did remain employed at the same company for 20 years, but noted in a January 2015 statement that the job was seasonal and he only worked from April to November each year. 

The examiner observed that the Veteran was in an anxious mood during his examination.  The Veteran had a GAF score of 62.  The examiner noted that the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma; as well as efforts to avoid activities, places, or people that arouse recollections of the trauma.  The Veteran experienced a feeling of detachment or estrangement from others, and restricted range of affect.  The examiner also reported the Veteran's symptoms of bad dreams or nightmares, flashbacks, difficulty falling or staying asleep, exaggerated startle reaction, hypervigilance, irritability or outbursts of anger, and difficulty with concentration. 

In his VA Form 9 dated February 2012, the Veteran stated that he considered himself a loner.  At his job, he worked essentially with a machine, which did not require very much interaction with people.  He reported a loss of interest in things he used to do, detachment, emotional numbness, sleep disturbances, irritability, anger problems, difficulty with maintaining focus, startling easily, and being on guard.  The Veteran experienced depression, anxiety, and occasional panic attacks. 

In his January 2015 statement, the Veteran asserted that he was able to stay employed with his company for so long because he did not have to work closely with other people.  However, he was forced into an early retirement due to conflict with his superiors.  In his January 2015 Application for increased Compensation Based on Unemployability, the Veteran noted that he had lost time for one-fourth of the year from work due to his PTSD. 

Based on the evidence, the Board finds that the Veteran meets the criteria for an evaluation of 50 percent prior to February 25, 2017.  The Veteran spent a substantial time away from work due to his PTSD symptoms, despite his seasonal schedule.  Further, the Veteran was found to have panic attacks, failure to complete tasks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

However, at no time does the lay and medical evidence of record support the award of a 70 percent evaluation.  While the Veteran displayed an inability to establish and maintain effective relationships, the Veteran was still able to work steadily at the same company for 20 years.  There is no finding that the Veteran reported any suicidal ideation or obsessional rituals.  Nor did the Veteran exhibit any problems with speech, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene.  Therefore, a rating in excess of 50 percent is not warranted. 

Additionally, the Veteran's GAF score in March 2011 was 62.  The Board notes that a GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (prior to 2015) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  While the GAF scores were in the range that reflected mild and moderate symptoms, the Veteran displayed symptoms associated with GAF scores between 51 and 60.  Thus, these score do not direct an automatic 30 percent evaluation, and the assessment of the symptoms and resulting social and occupational impairment outweigh the findings of any one GAF score.  Resolving all doubt in favor of the Veteran, the Board finds that a 50 percent evaluation is warranted.

Beginning February 25, 2017

In a February 2017 VA examination, the Veteran stated that he lived alone.  He spoke of his two sons who live in town, but he did not have much contact with them except on holidays.  The Veteran had no contact with his grandchildren or extended family.  He stated that he had acquaintances, but not friends.  The Veteran spoke of many unfinished projects he had due to the fact that he has a hard time focusing on tasks.  He woke often during the night, and reported having nightmares, stress/anxiety, and a short fuse.  The Veteran cannot be in crowds, is easily startled, hypervigilant, hyperaware of surroundings, and withdrawn from others. 

The examiner noted that the Veteran experienced the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty and inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, and obsessional rituals which interfere with routine activities. 

Based on the evidence, the Board finds that the Veteran does not meet the criteria for an evaluation in excess of the 70 percent evaluation beginning February 25, 2017.  He does not meet any of the criteria for a 100 percent evaluation.  His main PTSD symptoms, as noted in his February 2017 evaluation, are adequately contemplated by the 70 percent disability evaluation.  There is no indication of total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name to warrant a 100 percent rating.  

As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 

ORDER

Prior to February 25, 2017, an initial evaluation of 50 percent, but no more, for PTSD is granted, subject to the regulations governing the award of monetary benefits. 

Beginning February 25, 2017, an evaluation in excess of 70 percent for PTSD is denied. 



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


